Citation Nr: 1814997	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Krunic, Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1962 to August 1965.  His decorations include the Parachutist Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This case was previously before the Board in February 2017, when it was remanded to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran believes that he developed bilateral knee disabilities as a result of numerous in-service parachute jumps.  His DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge) documents that he was assigned to HHC 2d Airborne Battalion 506th Infantry, attended Airborne School from January to February 1963, and was awarded the Parachutist Badge.  In addition, he completed a Jumpmaster Course in May 1965.  He says that he had over 30 parachute jumps, that the jumps were performed with over 90 pounds of equipment on his back, and that his knee pain "came on over time and became worse."

When this case was previously before the Board in February 2017, the Board found a December 2012 VA examiner's medical opinion inadequate.  The Board noted that the opinion improperly relied on the absence of corroborating medical evidence in determining that there was no nexus between the Veteran's bilateral knee disabilities and service, without acknowledging or addressing the Veteran's history as a paratrooper.  As such, a new examination was ordered.

Thereafter, the Veteran underwent a new examination in April 2017.  The examiner opined that the Veteran's knee disabilities were unlikely to have been incurred in or caused by the claimed in-service injury, event, or illness.  In support of his opinion, the examiner noted, in part, that there was no documentation of right knee complaints in the service treatment records; that there was only a single in-service medical note pertaining to left knee pain, which was insufficient to demonstrate the severity or chronicity of the condition such that it could reasonably be thought to persist in a chronic manner to the present; and that there was no documentation of ongoing treatment for either knee from the time of the Veteran's separation in 1965 to approximately 2009.  The examiner further observed that "there is no medical research study, to this examiner's knowledge, that shows by virtue of being awarded a Parachutist Badge an individual is at least as likely as not [to] incur[] a knee injury."

The examiner essentially attributed the Veteran's bilateral knee disabilities to obesity.  In that regard, the examiner stated that the Veteran had been morbidly obese, with a Body Mass Index of 35.1, when he underwent post-service bilateral total knee arthroplasties, and that there was nothing in the record to disprove that the Veteran's obesity was the primary causal agent in his bilateral knee osteoarthritis.

The Board finds this medical opinion inadequate.  In rendering his opinion, the examiner appears to have relied, in part, on the absence of any documentation or treatment for knee complaints for many years after service, without accounting for the Veteran's contentions regarding the onset and continuity of his symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a medical opinion is inadequate where the examiner fails to properly account for competent lay evidence).  Further, although the examiner acknowledged that the Veteran had been awarded the Parachutist Badge, he did not address the medical relevancy of the Veteran's rather specific statements with respect to the number of jumps he completed (over 30) and the circumstances under which he completed them (i.e., with over 90 pounds of equipment on his back).  Nor did the examiner acknowledge or discuss the September 1962 in-service x-ray of the left knee, as directed in the remand.  As such, another examiner is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After the foregoing development has been completed to the extent possible, arrange to have an examiner with appropriate experience review the record and offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any disabilities of the Veteran's knees had their onset in, or are otherwise attributable to, his period of active service.

In so doing, the examiner should discuss the medical significance, if any, of the fact that the Veteran was treated for left knee pain following an injury in service in September 1962, with a clinical impression of strain, and that x-rays at that time were interpreted to reveal multiple ossifications in the patellar tendon near its attachment with the patella which were thought to perhaps represent secondary ossification centers of old trauma.  The examiner should also discuss the medical significance, if any, of the Veteran's report that he had over 30 parachute jumps during service, that the jumps were performed with over 90 pounds of equipment on his back, and that his knee pain "came on over time and became worse."

If it is the examiner's opinion that it is at least as likely as not that the Veteran has disabilities of one knee that are attributable to service, but not of the other knee, the examiner should offer a further opinion as to whether it is at least as likely as not that service-connected disability of one knee caused or aggravated the disability of the other knee, to include as a result of any altered gait.

If an additional examination is deemed necessary to provide the requested opinions, an examination should be scheduled.

A complete medical rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

